
	
		II
		112th CONGRESS
		1st Session
		S. 1311
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Sanders (for
			 himself, Mr. Bingaman,
			 Mr. Bennet, and Mrs. Hagan) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding 21st century community learning centers.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Student Achievement and
			 Engagement through Expanded Learning Time Act of
			 2011.
		2.21st century
			 community learning centersPart B of title IV of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.) is amended to read as
			 follows:
			
				B21st century community learning centers.
					4201.PurposeThe purpose of this part is to assist local
				educational agencies, nonprofit organizations, and partnerships between local
				educational agencies and nonprofit organizations or local governmental
				entities, in developing and implementing 21st century community learning
				centers that increase the extent to which—
						(1)students are
				provided additional time to engage in activities that improve their academic
				achievement and engagement;
						(2)students are
				provided additional time to participate in enrichment activities and to take
				advantage of opportunities to experience a fuller, richer education; and
						(3)local educational
				agencies, nonprofit organizations, and local governmental entities work in
				partnership to improve educational outcomes for students.
						4202.DefinitionsIn this part:
						(1)Community
				learning centerThe term community learning center
				means a program (such as an expanded learning time program, a before or after
				school program, a summer enrichment program or a summer school program) that
				provides additional time—
							(A)for students,
				including students with the greatest academic needs and students who are
				already meeting State academic achievement standards adopted under section
				1111(b)(1), to participate in academic activities that are aligned with the
				instruction those students receive during the regular school day and are
				targeted to their academic needs;
							(B)for students to
				engage in enrichment and other activities that complement the academic program;
				and
							(C)which may be used
				to provide teachers with time to collaborate, plan, and engage in professional
				development within and across grades and subjects.
							(2)Eligible local
				entityThe term eligible local entity means—
							(A)a local
				educational agency that receives funds under part A of title I, acting by
				itself or in partnership with a nonprofit organization or local governmental
				entity; or
							(B)a nonprofit
				organization, including a community-based organization.
							(3)Expanded
				learning time programThe term expanded learning time
				program means a program that is implemented for all students in a school
				and that—
							(A)increases the
				total number of school hours for the school year at a school by not fewer than
				300 hours through an expanded school day, expanded school week, or expanded
				school year schedule;
							(B)comprehensively
				redesigns and implements an expanded school schedule in order to provide
				additional time for instruction in core academic subjects (as well as other
				subjects or enrichment activities) and additional time for teachers and staff
				to collaborate, plan, and engage in professional development within and across
				grades and subjects; and
							(C)may be
				implemented in partnership with nonprofit organizations, including
				community-based organizations.
							4203.Reservation
				of fundsFrom the funds
				appropriated under section 4204 for any fiscal year, the Secretary shall
				reserve—
						(1)not more than 1
				percent for national activities, including research development, data
				collection, technical assistance, outreach, dissemination, and other activities
				related to the purpose of this part; and
						(2)not more than 1
				percent for the outlying areas and the Bureau of Indian Education to carry out
				the purpose of this part.
						4204.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $2,000,000,000 for fiscal
				year 2012 and each of the subsequent 5 years.
					1Grants for State educational agencies
						4211.State
				allotments
							(a)DeterminationFrom
				the funds appropriated under section 4204 for any fiscal year and remaining
				after the Secretary makes reservations under section 4203, the Secretary shall
				allot for the fiscal year, to each State with an approved application under
				section 4212, an amount that bears the same relationship to the remainder as
				the amount the State received under subpart 2 of part A of title I for the
				preceding fiscal year bears to the amount all such States received under that
				subpart for the preceding fiscal year, except that no State shall receive less
				than an amount equal to one-half of 1 percent of the total amount made
				available to all such States under this subsection.
							(b)Reallotment of
				unused fundsIf a State does not receive an allotment under this
				subpart for a fiscal year, the Secretary shall reallot the amount of the
				State's allotment to the remaining States in accordance with this
				section.
							4212.Application
							(a)Application
				requirementsA State educational agency that desires to receive a
				grant under this subpart shall submit an application at such time, in such
				form, and including such information as the Secretary may require. At a
				minimum, the application shall include—
								(1)a description of
				how the State educational agency will—
									(A)use the grant
				funds, including funds reserved for State-level activities;
									(B)run a rigorous,
				high-quality competition for subgrants under subpart 2, including the criteria
				the State educational agency will use to select subgrant recipients;
									(C)coordinate the
				activities carried out under the grant with activities supported by other
				programs under this Act and the Individuals with Disabilities Education Act, as
				appropriate;
									(D)use the grant
				funds in a manner consistent with the State plan submitted under section
				1111(a) to improve students’ readiness for success in postsecondary education
				and the workforce;
									(E)assist local
				educational agencies in coordinating the activities the local educational
				agencies carry out with grant funds with activities under other Federal and
				State programs in order to support a coherent approach to meeting the
				objectives of this part;
									(F)assist local
				educational agencies in identifying and partnering with nonprofit organizations
				with demonstrated experience in improving student achievement and engagement
				and demonstrated success in making progress in the applicable areas described
				in paragraphs (1) through (4) of section 4214;
									(G)(i)prioritize awarding
				subgrants to eligible local entities that will target the use of these funds on
				high-need schools in the State in order to significantly improve student
				academic achievement at these schools; and
										(ii)provide an equitable distribution
				of the grant funds among high-need elementary schools, middle schools, and high
				schools, based on the numbers of high-need students enrolled at such
				schools;
										(H)monitor and
				evaluate, on a regular basis, activities carried out by eligible entities
				receiving subgrants;
									(I)use benchmarks
				and performance goals to hold eligible local entities receiving subgrants
				accountable and to determine whether to provide the entities with an additional
				2 years of expansion funds after the initial 3-year grant period;
									(J)develop,
				implement, or enhance a system of training and technical assistance that the
				State educational agency will provide to such eligible local entities that are
				not meeting the State educational agency’s performance goals;
									(K)offer a range of
				activities that capture student interest and support student engagement to
				promote higher class attendance, reduce grade retention, decrease dropout
				rates, and include activities that promote good health; and
									(L)consider and
				implement, to the extent practicable, consistent scheduling across schools to
				support students who are also the primary caregivers of a student enrolled in
				another school within the school district in order to support increased
				attendance; and
									(2)an assurance that
				the State educational agency will—
									(A)make subgrants of
				sufficient size and scope to meet the purpose of this part;
									(B)collect
				program-level outcome data from eligible entities on the performance indicators
				described in section 4214; and
									(C)ensure that grant
				funds will supplement, and not supplant, other Federal, State, and local
				education funds available to carry out these activities.
									4213.Use of
				funds
							(a)In
				generalEach State educational agency that receives an
				implementation grant under this subpart—
								(1)may reserve not
				more than 5 percent of its grant for State-level activities as described in
				subsections (b) and (c); and
								(2)shall use not
				less than 95 percent of its grant for each fiscal year to make subgrants to
				eligible local entities under subpart 2.
								(b)Required
				State-Level activitiesA State educational agency that receives
				an implementation grant shall use funds reserved under subsection (a)(1)
				to—
								(1)monitor and
				evaluate the eligible local entities receiving subgrants under subpart 2 to
				ensure that the entities are meeting program requirements; and
								(2)collect and
				analyze information on program outcomes.
								(c)Authorized
				State-Level activitiesIn addition to carrying out the activities
				described in subsection (b), a State educational agency that receives a grant
				under this section may use funds reserved under subsection (a)(1) to—
								(1)provide training
				and technical assistance to eligible local entities and the schools they are
				serving under the grant in such areas as—
									(A)identifying
				outside partners to work with when implementing community learning
				centers;
									(B)working with
				teachers, principals, other relevant school staff, parents, and other
				stakeholders to review and improve local policies and practices in order to
				support the implementation of effective programs;
									(C)coordinating
				activities carried out under this program with other Federal, State, and local
				programs so as to implement high-quality programs; and
									(D)aligning
				activities carried out under this program with State academic content standards
				under section 1111(b)(1); and
									(2)administer the
				grant, including holding high-quality subgrant competitions and collecting and
				reporting data on performance indicators to the Secretary.
								4214.Performance
				indicatorsEach State
				educational agency that receives a grant under this section shall collect
				information and, on an annual basis, report to the Secretary on the following
				performance indicators with respect to each program carried out under this
				section:
							(1)The average time
				added by the program to each of the following:
								(A)The school
				day.
								(B)The school
				week.
								(C)The school
				year.
								(2)The additional
				learning time provided to students through program funding under this part by
				activity type.
							(3)For the students
				participating in the program, in the aggregate and disaggregated by the
				categories described in section 1111(b)(2)(C)(v)(II):
								(A)Student
				participation and attendance rates in programs funded under this part.
								(B)Regular school
				day attendance.
								(C)Student
				achievement in core academic subjects.
								(D)Secondary school
				graduation rates.
								(E)Of the students
				who complete grade 8, the number who enroll and take courses in grade 9 in the
				following year.
								(4)Other performance
				indicators, as determined by the Secretary.
							2Subgrants for eligible local entities
						4221.Subgrants
				authorized
							(a)Program
				authorityA State receiving a grant under section 4211 shall
				award, on a competitive basis—
								(1)one-year planning
				subgrants to eligible local entities to enable the eligible local entities to
				develop and implement expanded learning time programs as part of a community
				learning center; and
								(2)multi-year
				implementation subgrants to eligible local entities to establish and operate
				community learning centers.
								(b)Program
				eligibility
								(1)Planning
				grantsThe State shall award planning subgrants under subsection
				(a)(1) only for eligible local entities planning to implement expanded learning
				time programs and not for any other program offered by a community learning
				center.
								(2)Implementation
				grants
									(A)DurationAn
				implementation subgrant under subsection (a)(2) shall be for an initial period
				of not more than 3 years.
									(B)ExtensionA
				State receiving a grant under section 4211 shall extend a subgrant under
				subsection (a)(2) for not more than 2 additional years if a grantee—
										(i)is achieving the
				intended outcomes of the grant; and
										(ii)shows
				improvement against some or all of the baseline measures on the performance
				indicators described in paragraphs (1) through (4) of section 4214, as
				applicable.
										4222.Applications;
				award basis
							(a)Application
				requirementsIn order to receive a subgrant under section 4221
				from a State educational agency, an eligible local entity shall submit an
				application at such time, in such form, and including such information as the
				State educational agency may require. At a minimum, the application for a
				subgrant shall include a description of—
								(1)how the eligible
				local entity will use funds received under this subpart, including—
									(A)how the eligible
				local entity will select schools and nonprofit organizations to
				participate;
									(B)the time period
				and quality of the program that those schools and nonprofit organizations will
				operate;
									(C)how the
				activities will be aligned with the regular instruction those students receive
				during the regular school day and are targeted to their academic needs;
				and
									(D)how the program
				will be designed to make progress in the areas described in paragraphs (1)
				through (4) of section 4214;
									(2)evidence
				demonstrating that the proposed program is likely to succeed in improving
				student performance, student academic achievement, student academic growth, and
				student engagement;
								(3)how the eligible
				local entity will coordinate activities carried out using subgrant funds with
				other Federal, State, and local programs in a manner consistent with the
				State’s plan submitted under section 1111(a) in order to improve students’
				readiness for postsecondary education and careers;
								(4)the role of
				nonprofit organizations that have been or will be working with the eligible
				local entity, including such organizations’ experience improving student
				achievement and demonstrated success in making progress in the areas described
				in paragraphs (1) through (4) of section 4214;
								(5)how the eligible
				entity will promote regular participation throughout the time period of the
				program by all students, and particularly those with the greatest academic
				need, served by the project;
								(6)how the eligible
				entity will serve students with the greatest academic needs; and
								(7)how the applicant
				will continue to fund and implement the proposed project after the Federal
				funding ends.
								(b)PrioritiesIn
				awarding subgrants, the State shall give priority to eligible local entities
				that—
								(1)agree to provide,
				toward the costs of the program carried out under the subgrant, a significant
				amount of local matching funds, which may be provided in-cash or -kind,
				including services or materials;
								(2)propose to
				develop and implement an expanded learning time program;
								(3)will focus the
				use of subgrant funds on schools served by the eligible local entity that are
				among the schools identified under section 1116(b)(1)(A) in the State, in order
				to significantly improve student academic achievement and engagement at these
				schools; and
								(4)are partnerships
				that include—
									(A)one or more local
				educational agencies that are eligible under part A of title I; and
									(B)one or more
				nonprofit organizations or local governmental entities.
									4223.Use of
				funds
							(a)In
				generalAn eligible local entity that receives a subgrant under
				section 4221(b)(2) shall use the subgrant funds to carry out one or more of the
				following programs as part of its community learning center:
								(1)Expanded learning
				time programs.
								(2)Before or after
				school programs, summer enrichment programs, or summer school programs,
				that—
									(A)provide students
				with additional time for instruction in core academic subjects, other subjects
				and enrichment activities; and
									(B)may provide
				additional time for teachers and staff to collaborate, plan, and engage in
				professional development within and across grades and subjects.
									(b)Additional
				contentA program described in subsection (a) may include
				activities designed to—
								(1)engage students
				in learning outside of the traditional school setting by providing enrichment
				and experiential learning activities, such as service learning or work-based
				learning;
								(2)improve nutrition
				and education;
								(3)improve safety
				and mental and physical health activities designed to—
									(A)prevent and
				reduce substance use (including the use of tobacco, alcohol, and illegal drugs,
				and the unauthorized use of pharmaceuticals);
									(B)prevent and
				reduce violence (including teen dating violence), harassment, and bullying;
				and
									(C)provide positive
				behavioral interventions and supports;
									(4)provide
				comprehensive supports, including providing support for pregnant and parenting
				students;
								(5)implement
				innovative family and community engagement activities;
								(6)support the
				development of positive student-adult relationships, including one-on-one and
				group mentoring programs;
								(7)develop post
				secondary education and career awareness and readiness programs, and
								(8)prevent students
				from dropping out of school.
								(c)Performance
				indicatorsEach eligible local entity receiving a subgrant under
				this subpart shall annually report to the State educational agency awarding the
				subgrant on student performance on the performance indicators described in
				section
				4214.
							.
		
